Citation Nr: 1207367	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-23 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (hereinafter referred to as "PTSD"). 



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a hearing before a Veterans Law Judge in November 2011 but failed to attend.  The Veteran's attorney submitted argument in July 2011 raising a theory of entitlement to an increased rating for the Veteran's service connected back disability.  This matter is not within the Board's jurisdiction and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and her claimed non-combat in-service stressors have not been verified. 

2.  Any current diagnosis of PTSD is not based on a verified stressor. 

3.  An acquired psychiatric disability was not manifested during the Veteran's active duty and was first shown over four years after service, at which time non-service stressors were said to be the cause of her psychiatric problems. 


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in November 2005, and a subsequent letter issued in July 2007, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for PTSD based on personal trauma as is claimed in the instant case.  Forms were enclosed with these letters on which the Veteran was to provide information to support and assist in the development of such a claim.  As such, the Board finds that the Veteran was informed of the types of evidence that may considered in a PTSD personal assault claim under 38 C.F.R. § 3.304(f).   Moreover, in these letters, the appellant was advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the November 2005 letter was sent to the appellant prior to the April 2006 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488. 

In this case, the previously referenced July 2007 letter, as well as one dated in June 2008, provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  The Board recognizes that these letters were provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in a subsequent statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  While a VA examination has not been conducted in this case, a VA examination with nexus opinion is not required in this case in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As discussed in detail later in this decision, the Board does not find the Veteran's statements regarding any claimed incidents, injuries or continuing symptomatology with respect to these issues to be credible.  Moreover, none of the Veteran's alleged stressor incidents have been corroborated.  Absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of an acquired psychiatric disability that is related to service.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, the evidentiary standard for establishing the required in-service stressor if the stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  As the Veteran does not assert that she experienced a stressor related to fear of hostile military or terrorist activity, these amendments are not applicable to this case
 
If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

There are special development procedures that pertain to the processing of claims for entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part III, paragraph 5.14(c).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  As indicated, the record shows that the Veteran was provided with this information in the November 2005 and July 2007 letters.   

The Veteran's service treatment records do not indicate that the Veteran suffered from any acquired psychiatric disability, including PTSD.  The Veteran did answer "yes" to the question of whether she had "ever had or have now . . .[d]epression or excessive worry" on a medical history collected in September 1988 proximate to separation.  She reported at that time that these symptoms were the result of the "extreme stress" resulting from her current duties in the military.  The psychiatric examination conducted at separation was clinically normal.  

The first post service evidence of psychiatric treatment is reflected on VA outpatient treatment reports dated in February 1992 wherein the Veteran reported stress associated with substance abuse and "trying to stay clean," as well as financial issues due to the lack of employment opportunities beyond the level of a minimum wage.  The Veteran did not at that time report stress or any other psychiatric problems due to her active duty.  The diagnosis was adjustment disorder with depressed mood.  

Thereafter, an October 2000 VA mental health emergency care note shows the Veteran describing stress associated with being "written up" at work as well as financial and relationship problems.  She did not at that time report any stress to due an event or events in service.  The first post-service clinical evidence containing complaints relating a psychiatric disorder to service are contained on VA outpatient treatment reports dated from August 2004, at which time she reported being "harassed" in the military due to being falsely accused of possessing drugs.  The initial assessment was "[a]nxiety/depression secondary to increased frequency of flashbacks related to prior harassment during active duty."  VA outpatient treatment records dated thereafter in 2004 and additional VA outpatient treatment reports of record dated through June 2007 reflect psychiatric diagnoses that included PTSD and depression.   

Since there has been a diagnosis of PTSD, the Board must determine whether there is a corroborated in-service stressor to determine whether the Veteran's current PTSD could be related to service.  Initially, the Board observes that there is no evidence in the record that the Veteran served in combat.  Service personnel records fail to indicate combat or combat-related activities, and the Veteran does not contend that her stressors are related to combat.  As it is not contended or shown that the Veteran engaged in combat, her unsupported assertions of a service stressor are not sufficient to establish the occurrence of such events.  Rather, her alleged service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128   (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of every detail of a claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient).  

As indicated, the Veteran has told VA examiners that the in-service stressor which she believes resulted in PTSD is the result of being falsely accused of possessing drugs during service.  More specifically as posited in her response in August 2005 to a request by the RO to provide specifics as to her stressors, she reported that while stationed at the "Basic Electrical and Electronic" school in Great Lakes, Illinois, she endured the following after she was falsely accused of being in possession of marijuana:   

I was strip[p]ed searched and taken to my room and placed at attention while they [police officers, the company commander, the officer of the day and /or other military officers] destroyed my room . .checked [my] mattress, dissembled our beds, dumped clean clothes on the floor, money, toothpaste, dumped dirty clothes on the floor, open[ed] all tampons and sanitary products dumping them on the floor, [and dumped my] dress blues and dress white[s] out of the laundry bag . . . [and] laundry soap on the floor. 

The Veteran stated that she was placed on restriction after the incident and had to give a urine test.  She said she was told she was no longer welcome at the Petty Officers Club and that she was a "disgrace to the uniform."  An additional indignity was described as follows: 

We had to muster with the restricted personnel and the door to our room was removed to be in public view at all times like [is the case for] an animal at the zoo.  Most of the Officer[s] Of The Day [were] male and when the door to our room [was] removed[,] the OOD started making double rounds in the evening and at night.  When a male officer is on the floor with all females[,] they have to shout ["]male"] on deck loud enough for all to hear before[] and during their walk through[,] but[] the male officers would wait until they [were] in fro[nt] of our door hoping to catch my roommate or myself dressing or undressing.  I tried to block the view with a blanket but[] was told I was not allowed to block the view so each evening it was a race to change my uniform without being on display.  

I complain[ed] to the company commander and was informed by another senior that it would behoove me to sh[]ut up about everything[.]  [T]hat night after I fell asleep some people came in my room and placed a blanket over my head and beat me very bad in the chest [and] abdomen[.]  I was[] thrown in my locker and kept there for what seem[ed] hours[.]  [T]he next day when I came home from school the[]r[e] was trash dumped in my room and almost every day after that I found trash, condoms, tampons or some [filth] in my room.   

The Veteran reported that she "barely made it through" electronics school and was shipped to Diego Garcia "to get rid of me," instead of Norfolk, her preferred location for assignment.   

Also submitted in August 2005 was a statement from an individual who said that she was the Veteran's roommate at the time that that she was falsely accused of being in possession of marijuana.  This individual stated that she was also falsely accused of being in possession of marijuana, and also stated that she was forced to stand at attention while she and the Veteran's room was searched and that the door to their room was removed.  She said they were told that they were not allowed to block the view to their room and that both men and women would pass their door "day and night, when we would be sleeping, getting dressed, undressed or trying to study."  

The Board acknowledges the statements above with respect to the experiences the Veteran reports she endured during service.  Nevertheless, these experiences have not been corroborated by official service records or other credible supporting evidence.  In this regard, the Service Personnel Records, while documenting study at the electronic school at Great Lakes and that the Veteran was sent to Diego Garcia following this course of study, do not contain any evidence to corroborate that the Veteran was under investigation as described above.  Contemporaneous documents such as the service personnel records have much greater probative value than the statements made years later in contemplation of monetary benefits, both because of their contemporaneous nature and because they were prepared for neutral purposes.  The Board has also reviewed the service personnel and treatment reports to determine if there were any behavioral changes around the time of the alleged incident without success.  There was no evidence of any requests for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The service treatment reports from the time in question also do not reflect treatment from any wounds from the assault the Veteran described while she was covered by a blanket.  

The Veteran was advised to submit corroborating evidence regarding her claimed stressors, and the only corroboration is in the form of the above referenced statement from the person who reported that she was her roommate during the purported incident.  However, this individual did not provide any objective evidence to support her assertions, nor has the Veteran.  It is undisputed that a lay person is competent to offer evidence as to facts within her personal knowledge, such as the occurrence of an in-service injury, or symptoms.  However, her statements are completely inconsistent with the other evidence of record and, thus, lack credibility. Importantly, as noted above, the Veteran did not indicate at service separation that her problems with depression or worry were the result of being falsely accused of possessing drugs and the described incidents that followed.  Moreover, she did not refer to having PTSD or other psychiatric problems due to service on her initial application for VA benefits filed in January 1993, or during the above referenced VA psychiatric treatment in February 1992.  It was not until 2004 that the Veteran first related psychiatric problems to service, and the Board finds it reasonable that if the alleged incidents during service had occurred, the Veteran would have reported it prior to that time.  Accordingly, the Veteran cannot be considered a reliable historian and, in turn, is not credible.  Thus, her statements have no probative value and are outweighed by the remaining evidence of record. 

A diagnosis of PTSD which is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994). The Board concludes that the Veteran's claimed in-service assault stressor may not be accepted as fact as it has not been verified.  Thus, even though there is medical evidence that includes the diagnostic impression that the Veteran does suffer from PTSD, any current diagnosis of PTSD is not based on a verified stressor; as such, any such current diagnosis is insufficient to warrant a grant of service connection for PTSD.  38 C.F.R. § 3.304(f); Cohen, Doran, supra.  Service connection for PTSD must therefore be denied as there is no evidence that any current PTSD diagnosis is related to any stressors that occurred during her active duty service.   

Further, based on the medical evidence of record, the Board must conclude that service connection for an acquired psychiatric disability other than PTSD is not warranted.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  Service treatment reports do not indicate that the Veteran was treated for any type of psychiatric disorder while in service.  Even though the Veteran does currently suffer from acquired psychiatric disabilities, the Board finds that there is no competent medical evidence linking the Veteran's current psychiatric disability to her service.  Importantly, while the Veteran has provided lay evidence concerning psychiatric symptoms in service that have continued to the present, these statements have not been found to be credible for the reasons stated above.    

In conclusion, the preponderance of the evidence is against finding that any acquired psychiatric disability, including PTSD, is related to the Veteran's active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


